 

|

Case 1:21-mj-00134 Document1 Filed on 01/12/21 in TXSD Page 1 of 1

AO91 (Rev..12/03) Criminal Complaint FELONY AUSA United States Courts

 

FILED
January 12, 2021
Southern District Of Texas Brownsville Division Nathan Ochsner, Clerk of Court

UNITED STATES DISTRICT COURT Southern District of Texas

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs,

Mario RUIZ-Vasquez Case Number: 1:21-MJ- 134

A077 531 725 Mexico

AKA Mario-Alberto QUIZ VASQUEZ,Roberto

RODRIGUEZ VASQUEZ,Roberto RODRIGES;Daniel

RUIZ,Mario Daniel RUIZ

I, the undersigned complainant state that the following is true and correct.to-the best of my

knowledge and belief. On or about ‘January: 10,.2021 in Cameron County, in
the Southern District O£Texas.__. defendant(s)

 

an alien. who had previously been denied admission, excluded, deported, or removed, kriowingly and unlawfully was present in
the United States having been found in Cameron County;, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

 

in violation of Title. 8. United States Code, Séction(s) 1326(a)(1)
I further state that I arva(n) Botder Patrol Agent and that this complaint. is based'on the
following facts:

The defendant was encountered by Border Patrol agents conducting Linewatch operations near Brownsville; Texas on January .
10, 2021. The defendant is'a citizen and national of Mexico who was previously. deported, excluded or removed from the. United.
States on September 29, 2020. Record checks revealed that the defendant has not applied for permission from the proper
Authorities to re-enter'tlie United States:

Defendant liad $190 US Dollars and $20. Mexican. Pesos.at the time of arrest.

Continued on the attached sheet-and made a part df this complaint:

 

 

Signature of Comp nt |

Troncoso, Jose L.. Border Patrol Agent
Subniitted by reliable electronie means, sworn to, signature attested Printed Name of Complainant.

telephonically per Fed.R.Crim.P.4,1, on

 

 

January 12,2021 at Brownsville, Texas
Date: City/State
Ronald G. Morgan U.S, Magistrate Judge Lgedy SOG

 

 

Name of Judge Title of Judge Signature.of Judge 7 /

 
